ON MOTION FOR REHEARING
On motion for rehearing appellant has argued that we have misstated the facts upon which the opinion is based. We deny the motion for rehearing except to clarify the facts as to claimant’s employment since 1982. We amend the facts set forth in the opinion to include the following:
Between 1982 and 1983, claimant worked for Manta, Inc., in Saudi Arabia. When claimant returned to the United States he worked for Lamaz Painting, a wholly owned subsidiary of Manta Inc., for approximately two years. Then he again contracted to work for Manta Inc., and moved from Florida to the construction site in Utah.
This clarification of the facts has no effect on the application of law or the result of the opinion. Therefore, except as clarified herein, our previous opinion is in all other respects unchanged.